DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 08 March 2021 for the application filed 19 July 2018. Claims 1, 2, 4, 7, 8, 10, 13-15, 17, 20, 21, 23, 27, 28, 33, and 38-40 are pending:
Claims 3, 5, 6, 9, 11, 12, 16, 18, 19, 22, 24-26, 29-32, and 34-37 have been canceled; and
Claims 1, 2, 4, 7, 8, 10, 13, 14, 27, 28, 33, and 38-40 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/CN2017/079914, filed 10 April 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (CN201610091769.8, filed 19 February 2016) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 1, 2, 4, 7, 8, 10, 13, 14, 27, 28, 33, and 38-40 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 March 2021
Applicant’s election without traverse of Claims 15, 17, 20, 21, and 23 in the reply filed on 08 March 2021 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Claim Objections
Claim 15 is objected to because of the following informalities:
“providing a polymer compound solution comprising 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15, 17, 20, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 15, there is insufficient antecedent basis for “the alkaline solution” in “fully immersing the polymer compound layer with the alkaline solution” in lines 8 and 13-14. Claims 17, 20, 21, and 23 are also rejected due to their dependence on Claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15, 17, 20, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JIANG et al. (CN 104368247 A; machine translation referenced herein).
	Regarding Claim 15, JIANG discloses a method for preparing a membrane (i.e., a membrane or coating preparation method; §Detailed Ways, pg. 3, par. 3-13): a polymer material is first dissolved in an organic solvent to prepare a polymer solution, said polymer material being grafted with hydrophilic functional groups (i.e., providing a polymer compound solution in which a polymer compound comprises an ionizable hydrophilic group); subsequently, the polymer solution is transferred to the surface of a substrate for spreading (i.e., coating or immersing a substrate with the polymer compound solution so that the polymer compound is coated or adsorbed onto the substrate to form a polymer compound layer) and the resultant film is subjected to phase transformation in a coagulation bath (i.e., fully immersing the polymer compound layer to implement phase inversion of the polymer compound). Said coagulation bath comprises a target salt substance, including sodium acetate and potassium nitrate (i.e., alkaline solution).
	The limitations “so that the polymer compound is coated or adsorbed onto the substrate to form a polymer compound layer”, “while enabling ionization of the hydrophilic group in the polymer compound” and “thereby forming the membrane or coating on the substrate” are directed toward intended results of the claimed method. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Regardless, JIANG discloses these claimed results as described above.
	Regarding Claim 17, as applied to the rejection of Claim 15, JIANG further discloses the coagulation bath solution is prepared by dissolving a target salt in water (i.e., a solvent contained in the alkaline solution is a poor solvent to the polymer compound; §Example 1, §Example 2, pg. 5). Further, because the claim has not identified the polymer compound, any one solvent can be considered a “poor solvent” as claimed.
Regarding Claim 20, as applied to the rejection of Claim 15, JIANG further discloses the polymer material includes polyethersulfone modified with sodium polysulfonate (i.e., the polymer compound comprises an aliphatic or aromatic polymer at least modified with any on or two or more of a sulfonate group…; §Example 2, pg. 5).
	Regarding Claim 21, as applied to the rejection of Claim 20, JIANG further discloses the polymer material includes polyethersulfone modified with sodium polysulfonate (i.e., the aliphatic polymer comprises any one of or a copolymer of two or more of polyethylene, polypropylene, polyacrylonitrile, polyvinylidene fluoride, and polyhexafluoropropylene, or the aromatic polymer comprises any one of or a copolymer of two or more of polyether sulfone, polyether ketone, polypyrrolone, polypyrrole, and polycarbazole; §Example 2, pg. 5).
	Regarding Claim 23, as applied to the rejection of Claim 20, JIANG further discloses the polymer material includes polyethersulfone modified with sodium polysulfonate (i.e., the polymer compound is selected from any one of or a combination of two or more of sulfonated polyether sulfone…; §Example 2, pg. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/Ryan B Huang/Primary Examiner, Art Unit 1777